Citation Nr: 0020769	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  95-31 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1  Entitlement to service connection for circulatory 
problems.

2.  Entitlement to service connection for a gynecological 
condition, to include a cyst.

3.  Entitlement to service connection for chronic fatigue.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, her spouse and her mother



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976 and from November 1976 to August 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied service connection for a circulatory 
condition, cysts and pelvic pain and fatigue.


FINDINGS OF FACT

1.  There is no competent medical evidence in the record 
demonstrating that the veteran has any currently diagnosed 
circulatory disorder.

2.  There is no competent medical evidence in the record 
demonstrating that the veteran has a currently diagnosed 
gynecological condition, to include a cyst.

3.  No competent medical evidence of chronic fatigue syndrome 
or a disability primarily manifested by chronic fatigue has 
been presented.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a circulatory disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a gynecological 
condition, to include a cyst.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for chronic fatigue.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
circulatory problems;  a gynecological condition, to include 
a cyst; and chronic fatigue.

In the interest of clarity, the law and regulations will 
initially be set out.  The issues on appeal will then be 
discussed separately.

Law and regulations

Service connection

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Well grounded claims

The threshold question in every case is whether each claim 
presented is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist the veteran in the development of his claims does 
not arise unless and until a well-grounded claim is 
presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order for service connection a claim to be well-grounded, 
the record must contain three types of competent evidence: 
(1) evidence of the current disability, usually shown by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, shown by lay or medical 
evidence; and (3) evidence of a nexus between the in-service 
injury or disease and the current disability.  See Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is generally required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).

Additional law and regulations will be set forth where 
appropriate below.

Entitlement to service connection for circulatory problems

Factual Background

The service medical records show that upon enlistment 
examination conducted in August 1974, an evaluation of the 
vascular system was normal.  Upon periodic examination 
conducted in August 1976, it was noted that the veteran had 
been hospitalized at the age of 16 or 17 due to weakness and 
neuro-vascular symptomatology; it was indicated that this had 
resolved without sequelae.  In March 1978, the veteran was 
seen due to complaints of dizziness, weakness, shortness of 
breath and stomach pain following running.  An impression of 
vasomotor instability was made.  Upon separation examination 
conducted in July 1978, an evaluation of the vascular system 
was normal.  It was noted that the veteran experienced 
occasional dizziness which was worked up as vasomotor 
instability.  

In February 1994, the veteran filed a claim of entitlement to 
service connection for "poor circulation".   By rating 
action of September 1994, the RO denied the claim of 
entitlement to service connection for a circulatory 
condition.  

A lay statement dated in June 1995 attested to the fact that 
the veteran had experienced leg cramps, numbness, muscle 
weakness and tingling, even without activity, for years.

The veteran presented testimony at a hearing held at the RO 
in November 1995.  She testified that she started 
experiencing circulatory problems in the fingers during her 
first period of service after boot camp.  She indicated that 
she experienced cramping in the fingers and hands when she 
typed and also experienced cramping in the feet and legs.  
She stated that she went to the doctor and was told that she 
was too young to be having any kind of symptoms.  She 
testified that she had circulatory problems throughout her 
military career and continued to seek treatment while in 
service.    

A lay statement received in December 1995 attested to the 
fact that the veteran had experienced circulatory problems 
during service and thereafter.

In February 1997, VA medical records dated from 1994 to 1996 
were received.  A record dated in July 1994 indicated that 
the veteran had complaints of weakness with a 20 year history 
of hand and lower leg pain and weakness.  An impression of 
myalgia of questionable etiology was made.  Complaints of 
hand and leg cramps were shown in a March 1996 medical 
record.  

A VA examination of the arteries and veins was conducted in 
March 1997.  The veteran reported that problems including 
weakness in the legs, cramps and tingling in the legs and 
arms and general fatigue started while she was in the 
service.  It was stated that a neurological evaluation showed 
no muscle weakness and no obvious circulatory problems and 
was indicative of adequate circulation in the feet.  It was 
noted that it was thought that there was a large 
psychological element to the veteran's reported symptoms.  

The VA examination report indicated that laboratory tests, 
blood electrolytes, and thyroid function testing were normal, 
so the etiology of the veteran's periodic episodes of muscle 
weakness was not diagnosed.   Physical examination was 
essentially unremarkable.  Circulation in the blood vessels 
of the neck was normal.  An evaluation of the extremities was 
normal.  There was no obvious arthritis, no abnormal 
neurological findings, no impaired muscle function, and no 
weakness.  Pulses were normal in the upper and lower 
extremities.  Diagnoses of post menopausal study and symptoms 
of muscle weakness and cramps of unknown etiology, with 
reports from the veteran that these symptoms had gotten worse 
and had their onset in service, was made.  

Analysis

As was mentioned above, the initial matter which must be 
resolved on appeal is whether the veteran has presented a 
well-grounded claim.  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  All three elements 
must be satisfied in order for a claim to be well grounded.

With respect to the second Caluza prong, in-service 
incurrence, the veteran's service medical records include an 
impression of vasomotor instability manifested by dizziness.  
"Vasomotor" is defined as "affecting the caliber of . . . 
a blood vessel".  Dorland's Illustrated Medical Dictionary 
(26th ed. 1981) 1439.  The Board therefore believes that the 
second Caluza prong arguably has been satisfied.  


The first Caluza element is medical evidence of a current  
disability. The most recent medical evidence, the VA vascular 
examination which was conducted in March 1997, reflected that 
the veteran reported she had problems, including weakness in 
the legs, cramps and tingling in the legs and arms and 
general fatigue, which started while she was in the service.  
However, as discussed in detail above, clinical findings were 
all negative.  On physical examination and in laboratory 
studies, there was no indication of circulatory problems and 
no diagnosis of a circulatory disorder was made.  

The evidence reflects that in July 1994 an impression of 
myalgia of questionable etiology was made.  The Court of 
Veterans Appeals has defined myalgia as "muscular pain."  
Hoag v. Brown, 4 Vet. App. 209, 211 (1993) [citing STEDMAN'S 
MEDICAL DICTIONARY 913 (1982)].  The Court has recently had 
occasion to discuss what constitutes a disability.  A 
symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999).  In this case, although symptoms of 
muscle pain, muscle weakness and cramps have been identified, 
no diagnosis of an underlying circulatory (or other) 
condition has been made.  

In advancing her claim, the veteran essentially contends that 
she has a current circulatory condition.  However, as a lay 
person, the veteran is not competent to render a medical 
opinion with regard to medical matters such as a diagnosis.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993).  Accordingly, the Board 
concludes that the first Caluza prong, a current disability, 
is not present.  

With respect to the third Caluza prong, the record does not 
contain any competent medical evidence which establishes an 
etiological nexus between the diagnosis of vasomotor 
instability made during service in 1978 and any current 
circulatory disorder.  No medical examiner has expressed the 
opinion that the veteran's claimed circulatory problems are 
related to service.  

The Board is of course aware that demonstration of continuity 
of symptomatology of a claimed chronic disability may serve 
to support a claim.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this regard, the Board 
has considered the veteran's hearing testimony and lay 
statements.  However, despite the veteran's reports that her 
circulatory problems began in service and continued 
thereafter, it was not until 1994, approximately fifteen 
years following service, that complaints of circulatory 
problems were documented in clinical records.  The Board 
cannot conclude that continuity of symptomatology has been 
shown.  See McManaway v. West, 13 Vet. App. 60 (1999).

Moreover, there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Voerth v. West, 13 Vet. App. 
117, 120 (1999).  Such evidence is lacking in this case.  The 
veteran is not competent to attribute her current 
symptomatology to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  There is no medical nexus evidence of 
record.  Indeed, although the March 1997 VA examiner 
specifically noted that the veteran "alleges" that her 
problems began during service, he did not express agreement 
with such allegation.


The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service . . ., a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  Because the veteran has 
not submitted medical evidence establishing the existence of 
the currently claimed circulatory condition, or any medical 
evidence establishing a relationship between that claimed 
disability and service, she has failed in her duty to submit 
evidence which would justify a belief by a fair and impartial 
individual that the claim is plausible.  Accordingly, in the 
absence of a well-grounded claim, the claim of entitlement to 
service connection for circulatory problems is denied.

Entitlement to service connection for a gynecological 
condition, to include a cyst

Factual Background

The service medical records show that upon enlistment 
examination conducted in August 1974, a pelvic evaluation was 
within normal limits.  Upon periodic examination conducted in 
December 1976, a pelvic evaluation was within normal limits.  
In March 1977, it was noted that the veteran had stopped 
taking birth control pills and had not menstruated for 2 
months.  A provisional diagnosis of amenorrhea was made.  In 
February 1978, the veteran complained of abdominal pain, 
cramping and decreased appetite.  Impressions of enteritis 
and amenorrhea of unknown etiology were made.  Later in 
February 1978, impressions of pill amenorrhea and painful 
menses were made.  Upon discharge examination conducted in 
July 1978, pelvic evaluation was normal.  It was noted that 
the veteran had irregular menses and that she was taking 
birth control pills at the time of the examination.  

Upon VA examination conducted in January 1979, irregular 
menses were noted.  

Private medical records reflect that the veteran underwent a 
pelvic sonogram in June 1983, at which time an impression of 
slight enlargement of the left ovary, with several small 
cysts within it, was made.  The veteran was hospitalized from 
June to July 1983.  A history of irregular menstrual periods 
and complaints of primary anorgasmia and right lower quadrant 
pain were noted.  While hospitalized, the veteran underwent a 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy.  Final diagnoses of primary anorgasmy, right 
lower quadrant pain with dyspareunia and endometriosis, were 
made.   

In February 1994, the veteran filed a claim of entitlement to 
service connection for pain and cysts in the female organs.  
By rating action of September 1994, the RO denied the claim 
of entitlement to service connection for cysts and pelvic 
pain.

The veteran presented testimony at a hearing held at the RO 
in November 1995.  She testified that she started 
experiencing gynecological problems such as pain in the lower 
stomach during boot camp.  She stated that she went to sick 
call due to her symptoms and indicated that she was 
hospitalized in June 1975 at which time some tests were run 
and she was released.  She stated that she was re-
hospitalized in March 1976 at which time a doctor told her 
that he wanted to perform a hysterectomy.  She testified that 
shortly after service she sought treatment from her 
gynecologist due to complaints of pain similar to that which 
she experienced in service.  She stated that cysts were found 
in 1983. 

A lay statement dated in June 1995 attested to the fact that 
while in the military, the veteran had experienced symptoms 
effecting the lower stomach and abdomen.  Also submitted for 
the record was a June 1995 statement indicating that the 
veteran had been employed as an apprentice pipefitter from 
August 1979 to September 1980, but that she had resigned due 
to physical problems "with her stomach".  

Private medical statements from the veteran's doctor dated in 
November and December 1995 were also provided for the record.  
Therein the doctor stated that in 1983, the veteran 
complained of significant pelvic and abdominal pain, which 
had been problematic for several years.  He indicated that in 
June 1983 he performed an abdominal hysterectomy with removal 
of her ovaries and tubes.  He noted that the pathology report 
confirmed the presence of endometriosis.  He stated that the 
surgery had been done to help treat and alleviate the 
continued pain and indicated that following the surgery she 
was sterile and was unable to get pregnant.

A gynecological examination was conducted in March 1997.  The 
history indicated that the veteran experienced pelvic pain 
from 1974 to 1978 and had a hysterectomy performed in 1983 
due to an ovarian cyst.  An impression of a history of pelvic 
pain with no documentation of pelvic pain in the military 
records, was made.  

Analysis

The medical records reveal that the veteran is status post 
hysterectomy.  Accordingly, the Board believes that the first 
Caluza prong, current disability, has been met.

The service medical records indicate that the veteran 
experienced gynecological problems which were diagnosed as 
enteritis and amenorrhea.  Thus, the second prong of the 
Caluza analysis, in-service incurrence, has arguably been 
satisfied.  

With respect to medical nexus evidence, the record does not 
include a competent medical opinion linking the currently 
claimed condition to service.  The Court has held that where 
the issue involves medical causation, competent medical 
evidence which indicates that the claim is plausible or 
possible is required to set forth a well- grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In the 
absence of such evidence, the claim fails to be well 
grounded.  Such is the case here.

The Board notes that the veteran's medical history is well 
documented in private and VA medical records.  No physician, 
however, has stated or even suggested that the veteran's 
hysterectomy or her currently claimed pelvic pain were 
related to the incidents of service.  The Board is precluded 
from concluding, on its own, the veteran's claimed 
gynecological problems are related to her service.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 177 (1991).

In summary, no competent medical nexus evidence has been 
presented.  Consequently, the Board concludes that the claim 
of entitlement to service connection for a gynecological 
condition is not well- grounded and must be denied.

Entitlement to service connection for chronic fatigue

The service medical records show that upon enlistment 
examination conducted in August 1974, no abnormalities were 
shown.  In November 1974, the veteran complained of headaches 
and lethargy.  In October 1977, the veteran complained that 
she was weak and tired.  In July 1978, the veteran complained 
of severe fatigue, weakness and episodic dizziness.  A 
provisional diagnosis of situational depression was made.  
Upon discharge examination conducted in July 1978, clinical 
evaluation of all systems, including a psychiatric 
evaluation, was normal.  

A private medical statement from the veteran's doctor dated 
in February 1994 indicated that she was to be referred to a 
neurologist due to complaints of being tired more than usual, 
not being able to hold her arms up for an average period of 
time and having leg cramps.   

By rating action of September 1994, the RO denied the claim 
of entitlement to service connection for fatigue.  In 
February 1994, the veteran filed a claim of entitlement to 
service connection for lack of energy and fatigue.

The veteran presented testimony at a hearing held at the RO 
in November 1995.  She testified that she felt tired all of 
the time and had trouble sleeping due to pain and leg cramps.  
She stated that a diagnosis of chronic fatigue syndrome had 
never been made.  

A lay statement received in December 1995 attested to the 
fact that the veteran had experienced symptoms including 
pain, weakness and headaches during service and thereafter.  

A VA examination for mental disorders was conducted in March 
1997.  The report indicated that veteran was not working.  
She indicated that performed housework, mowed the lawn and 
did ceramics.  She reported that sometimes she could do it 
all and sometimes she felt tired.  The examiner indicated 
that there was really no evidence of psychiatric disease.   

Analysis

With respect to the second Caluza element, in-service 
incurrence, the service medical records document complaints 
of fatigue.  For the purpose of determining whether the claim 
is well grounded, the Board will accept this evidence of in-
service incurrence. 

With respect to the first Caluza element, a current 
disability, there is no clinical evidence or diagnosis of 
chronic fatigue syndrome, or of a disability primarily 
manifested by chronic fatigue, of record.  The evidence 
merely documents the veteran's subjective complaints of 
fatigue.  As noted above, complaints of symptoms cannot be 
service connected in the absence of a medical diagnosis of an 
underlying disability.  See Sanchez-Benitez, supra.

In advancing her claim, the veteran has testified to the 
effect that she has a current disability primarily manifested 
by fatigue.  However, as a lay person, the veteran is not 
competent to render a medical opinion in this regard.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

As noted above, one element of a well-grounded claim is a 
presently-existing disability stemming from the disease or 
injury alleged to have begun in or been aggravated by 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, no competent medical evidence of chronic fatigue 
syndrome or of a disability primarily manifested by chronic 
fatigue has been presented.  The first Caluza element has not 
been met.  

There is also no medical nexus opinion evidence with respect 
to the matter of chronic fatigue.  No physician has indicated 
that the veteran's complaints of fatigue are related to her 
service over 20 years ago.  The veteran's own lay contentions 
to that effect cannot service to make her claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Although the veteran has further contended that her claimed 
fatigue began in service and continued thereafter, there is 
no medical evidence to that effect.  See McManaway, supra.  
There is a gap of approximately sixteen years between the 
veteran's separation from service and her initial post-
service complaints of fatigue.  Accordingly, the Board  does 
not conclude that continuity of symptomatology has been 
shown.  Moreover, in order for the claim to be well grounded, 
there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent.  
See Voerth v. West, 13 Vet. App. 117, 120 (1999).  As 
discussed above, such evidence is lacking.

Because the veteran has not submitted medical evidence 
establishing the existence of chronic fatigue syndrome or of 
a disability primarily manifested by chronic fatigue, or any 
medical nexus evidence establishing a relationship between 
the claimed fatigue and service, the Board concludes that she 
has failed in her duty to submit evidence which would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See Chelte, supra.  Accordingly, in the absence 
of a well-grounded claim, the veteran's claim of entitlement 
to service connection for a chronic fatigue condition is 
denied.

Additional Matters

With respect to the chronic fatigue issue, there is some 
suggestion in the service and VA medical records that such 
may be a symptom of depression.  The Board is of course aware 
that no psychiatric problems were identified during a VA 
examination in December 1997.  However, the veteran is not 
precluded, if she so desires, from filing a claim of service 
connection for a psychiatric disability.  The Board wishes to 
make it clear that it is expressing no opinion whatsoever 
concerning the ultimate outcome of any such claim. 

Because the veteran's claims are not well grounded, VA is 
under no duty to further assist the veteran in developing 
facts pertinent to those claims.  38 U.S.C.A. § 5107(a).  
VA's obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
appellant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has held that the obligation exists only 
in the limited circumstances where the appellant has 
referenced other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  In this case, the VA is not on 
notice of any known and existing evidence which would make 
the service connection claims plausible, and thereby, well-
grounded.  The Board's decision serves to inform the veteran 
of the kind of evidence which would be necessary to make her 
claims well grounded, in particular current diagnoses and 
medical nexus opinions as discussed above.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for circulatory problems is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a gynecological condition to 
include a cyst, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for chronic fatigue is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

